Citation Nr: 1404412	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to an initial compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972 and from September 1977 to September 1981 and from October 1982 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board has added issue of entitlement to an initial compensable rating for right ear hearing loss as this issue was appealed by the Veteran but has not been addressed in a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is addressed in the Remand section below.

The issues of entitlement to service connection for left ear hearing loss as well as entitlement to an initial compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a May 2007 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for left ear hearing loss; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's May 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2007 rating decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002), 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for left ear hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for left ear hearing loss, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
In the present case, the RO, by a decision entered in May 2007, denied the Veteran's claim for service connection for left ear hearing loss on grounds that the Veteran's hearing loss was not incurred in or caused by service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) 2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the time of the RO's May 2007 rating decision includes a June 2011 VA examination that relates right ear hearing loss as well as tinnitus, to noise exposure in service.  This evidence was not before adjudicators when the Veteran's claim was last denied in May 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  When combined with evidence previously of record - an indication of current left ear hearing loss in March 2006 - it also relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss (i.e., existence of current disability and relationship to noise exposure in service) and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for left ear hearing loss is reopened.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a June 2011 VA audiological examination report indicating that the Veteran does not have a current diagnosis of left ear hearing loss for VA purposes.  The Board finds, however, that the opinion is inadequate, inasmuch as the VA examiner did not indicate the pure tone frequencies that were tested nor address the uninterpreted March 2006 private audiogram which appears to demonstrate hearing acuity of 40 decibels at 4000 Hertz.  As the existence of a current left ear hearing loss disability is at issue and the March 2006 uninterpreted audiogram indicates the possibility of hearing loss for VA purposes, a new examination and opinion addressing these discrepancies is required.  

For VA purposes, hearing impairment is defined as a disability when it exceeds 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, or exceeds 26 decibels for at least three of these frequencies, or speech recognition scores using the Maryland CNC word list are less than 94 percent.  38 C.F.R. § 3.385.  Under McClain v. Nicholson, 21 Vet. App. 319 (2007), the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  As the March 2006 private audiogram may be an indication that the Veteran had a current disability at the time the initial claim was filed in April 2006, an opinion is necessary to discuss the uninterpreted audiogram as well as any discrepancy between any findings at that time and the June 2011 VA examination.  

Based on the foregoing, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has indicated that he receives private treatment for his purported hearing impairment.  As such, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  
Additionally, the agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the Toledo Community Based Outpatient Clinic (CBOC) in June 2011 (with most recent records dated in April 2011).  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, in a July 2011 rating decision, the RO granted entitlement to service connection for right ear hearing loss and assigned a noncompensable rating.  During his January 2012 hearing, the Veteran and his attorney expressed disagreement with the RO's assigned noncompensable disability rating.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC. Thus, the Board finds that the Veteran's statements on record during January 2012 hearing are accepted as a timely NOD with the July 2011 rating decision on that issue.  38 C.F.R. §§ 20.201, 20.302(a) (2013).  Consequently, this matter will be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the left ear hearing loss claim that is not currently of record.  Specifically, if the Veteran has any relevant private audiological treatment records, he is invited to submit those records or the appropriate authorization so that VA can request those records. 

2.  Obtain copies of records pertaining to any relevant hearing loss treatment the Veteran has received at the Toledo CBOC since April 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA audiological examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The audiologist should clearly identify all pure tone frequencies tested and the corresponding decibels in both ears.  If left ear hearing impairment is not shown to the levels required by 38 C.F.R. § 3.385 in order to be deemed "hearing loss" for VA purposes, then the examiner should discuss the apparent qualifying hearing loss demonstrated in March 2006.  If the VA examiner determines that there is, or has been at any time on appeal, left ear hearing loss for VA purposes, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service (i.e. noise exposure in service). 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  Issue to the Veteran a SOC addressing the matter of entitlement to an initial compensable rating, for the award of service connection of right ear hearing loss.  The Veteran is hereby informed a timely and adequate substantive appeal must be submitted as to this issue for the issue to be before the Board on appeal.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


